Citation Nr: 1128035	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-38 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased initial rating for pseudofolliculitis barbae (PFB) rated as noncompensable for the period prior to February 29, 2008, and 10 percent disabling for the period thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from December 2001 to December 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for PFB.  

In July 2010, the RO granted an increased rating of 10 percent for PFB, effective in February 2008.  

In a January 2008 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear for the hearing as scheduled in April 2011 with no request for postponement or good cause shown.  Therefore, adjudication of the appeal will proceed as if the request for a hearing had been withdrawn.  38 C.F.R. § 20.705(d) (2010). 


FINDINGS OF FACT

1.  Prior to February 29, 2008, the Veteran's pseudofolliculitis barbae was manifested by lesions on the neck affecting less than one percent of the exposed areas with no characteristics of disfigurement.  

2.  Starting February 29, 2008, the Veterans pseudofolliculitis barbae is manifested by lesions of the face and neck affecting ten percent of the exposed areas with one characteristic of disfigurement.  


CONCLUSION OF LAW

The criteria have not been met for an initial or staged compensable rating prior to February 29, 2008, or for a rating in excess of 10 percent thereafter.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-06, 7813 (2006); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-06, 7813 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  In an October 2010 statement and in a May 2011 brief, the Veteran's representative requested an additional VA examination, contending that the Veteran experiences episodes of improvement and exacerbation of his skin disorder and that the examinations of record are not necessarily representative of his current status.  For reasons provided below, the Board concludes that the evidence of record is satisfactory to decide the claim.  38 C.F.R. § 3.159 (c) (2010).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in U.S. Air Force security units.  He contends that his PFB is more severe than is contemplated by the initial and staged ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Rating criteria for scars or disfigurement of the face, head or neck were changed effective October 23, 2008.  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114, 4.118; VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The RO received the Veteran's claim for service connection for PFB in June 2006. 
 
Under both the old and new regulations, tinea barbae of the beard area was rated as for disfigurement of the head, face, or neck; as for scars; or as for dermatitis depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2006, 2010).   

Ratings for dermatitis were not changed during the period covered by this appeal.  A noncompensable rating is warranted if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body affected, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  Higher ratings are warranted if the disorder involves greater percentages of the entire body or exposed areas or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Prior to October 23, 2008, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement will be rated 80 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 characteristics of disfigurement will be rated 50 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement will be rated 30 percent.  Such disfigurement with one characteristic of disfigurement a 10 percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).  

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:

a.  Scar 5 or more inches (13 or more cm.) in length.  
b.  Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
c.  Surface contour of scar elevated or depressed on palpation. 
d.  Scar adherent to underlying tissue. 
e.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
f.  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
g.  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
h.  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Unretouched color photographs must be considered when evaluating the disability under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800, note 3. 

Changes to the rating criteria of Diagnostic Code 7800 effective October 23, 2008 were as follows.  The criteria were made applicable to burn scars and scars from other causes in addition to the same characteristics of disfigurement.  Separate evaluations of disabling effects of scars other than disfigurement such as pain, instability, muscle, or nerve damage are required.  Characteristics of disfigurement may be caused by one scar or multiple scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  

Service records showed several authorizations for relaxation of shaving requirements.  

In May 2006, a VA contract physician noted the Veteran's reports of symptoms of  folliculitis of the face since 2002.  The Veteran reported constant symptoms of itching, shedding, crusting, and bumps.  The Veteran had not received any treatment in the previous twelve months and experienced no functional impairment or lost time at work because of the disorder.  On examination, the physician noted no facial scars.  The physician noted that the disorder appeared on the neck and would not show on photographs.  The physician noted the lesions were indurations and hyperpigmentation of less than six square inches with no ulcerations, exfoliation, crusting, tissue loss, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The physician noted that the skin lesions covered less than one percent of exposed areas and less than one percent of the total body area.  The lesions were not associated with a nervous system disorder or representative of a systemic disease.  

In June 2006, the RO granted service connection and a noncompensable rating, effective the day following discharge from service because the disorder affected less than 5 percent of exposed or whole body areas and did not present at least one characteristic of disfigurement. 

In a June 2007 notice of disagreement, the Veteran noted that his PFB symptoms had become more severe with no additional description of the symptoms.  In November 2007, the RO provided a statement of the case, continuing the noncompensable rating.  The RO based the decision on the results of the May 2006 examination and on VA outpatient treatment records through September 2007 that were silent for any symptoms or treatment for PFB.  

In a January 2008 substantive appeal, the Veteran submitted 23 color photographs of his face and neck.  The Veteran noted that he had hyperpigmented and abnormal skin texture over areas greater than six square inches with ingrown hairs.  The Veteran contended that his disorder met the criteria for a 10 percent rating.  The Board reviewed and considered the photographs.  

On February 29, 2008, a VA physician examined the Veteran and noted his reports of constant scaling, itching, burning, and stinging on his face which he shaved every two to three days with an electric razor.  The disorder became more severe when he ceased shaving for several weeks.  He did not report the use of any topical or oral medication.  On examination, the physician noted hyperpigmented papules on the cheeks, chin, and neck.  The papules were intermixed with a few pustules and ingrown hairs.  The physician noted that the disorder affected ten percent of the exposed area and of the total body area.  Although the physician did not note a review of the photographs, the Board concludes that the physician was able to personally examine the Veteran.  

In July 2010, the RO granted an increased rating of 10 percent for PFB, effective in February 2008, the date of the VA examination, under the criteria for dermatitis for   symptoms affecting greater than 5 but less than 20 percent of exposed areas.  

The Board concludes that an initial compensable rating for PFB prior to February 19, 2008 and a rating in excess of 10 percent thereafter is not warranted.  As a preliminary matter, the Board reviewed both the old and new regulations relating to Diagnostic Code 7800 and concludes that the changes did not substantively alter the criteria applicable to the symptoms and characteristics of the Veteran's disability in this case.  There is no lay or medical evidence of nerve or muscle deficits or scars.  Therefore, the criteria for dermatitis under Diagnostic Code 7806 or for disfigurement of the face, head, and neck under both the old and new versions of Diagnostic Code 7800 are for application, whichever represents the dominant disability.
 
A noncompensable rating is warranted prior to February 2008 because the VA examiner in June 2006 noted lesions on the neck affecting less than one percent of the exposed areas with no characteristics of disfigurement.  The examiner observed indurations and hyperpigmented areas that affected less than six square inches of the skin surface.  A ten percent rating is warranted starting on the date of the VA examination in February 2008 when the examiner noted that the affected area was ten percent of the exposed skin.  The examiner noted one characteristic of disfigurement: hypopigmented papules.  However, the examiner did not specifically estimate the size of the area affected by hypopigmentation but did note that the total affected area was ten percent of exposed skin surfaces.  

The Board reviewed the color photographs submitted by the Veteran that do show areas of hypopigmentation but no scarring, indurations, abnormal texture, or loss of underlying tissue that is observable to a lay viewer.  Resolving any doubt in favor of the Veteran, the Board concludes that the hypopigmented areas qualify as a characteristic of disfigurement.  Therefore, a ten percent rating is warranted under Diagnostic Code 7806 because the affected area is more than 5 but less than 20 percent of the exposed skin area or under Diagnostic Code 7800 for one characteristic of disfigurement.  Higher ratings under either Diagnostic Code are not warranted because the affected area is not greater than 20 percent and because the examiner did not identify additional characteristics of disfigurement. 

The Board considered whether the ten percent rating should be effective in January 2008 when the color pictures and Veteran's statement of his current symptoms were received.  The Veteran's lay description of his symptoms is competent and credible because the hypopigmentation features of his disorder are visible and are consistent with the observations of the examiner one month later.  However, abnormal skin texture was not noted by the examiner.  The Board concludes that an evaluation by a medical professional was necessary to include a determination of the size of the total affected area and the nature all potential characteristics of disfigurement.  

As the most recent examination was over three years old, the Board considered whether a current examination was necessary to decide the claim.  The Veteran's representative in October 2010 and May 2011 contended that the disorder was subject to exacerbations and that the February 2008 examination was not necessarily representative of the current disability picture.  The Board concludes that this contention is inconsistent with the Veteran's report to the February 2008 examiner that his symptoms involved constant breakouts.  The Veteran did not report exacerbations and the limited primary care records do not show occasions when the Veteran sought treatment for exacerbations.  There are no communications from the Veteran since January 2008 reporting that his disorder has become more severe.   The Veteran retains the right to seek a higher rating if his symptoms become more severe.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected facial skin disorder results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent medical treatment,  hospitalization, or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 
9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


[Continued on following page.]
ORDER


An increased initial rating for pseudofolliculitis barbae (PFB), rated as noncompensable for the period prior to February 29, 2008, and 10 percent disabling thereafter, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


